DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 2 – “each of the light transmitting region” is presumed to be intended as “the light transmitting region in each of the sub-pixel regions” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BOE Technology Group Co., Ltd. (CN 106526942), of record, hereinafter “BOE”, in view of Takeda et al. (US 5,926,244), hereinafter “Takeda”.

Regarding claim 1, BOE discloses a display panel (see Figs. 2-8), comprising:
a filter layer (34), comprising a light shielding region (341) and a light transmitting region (342) in each of sub-pixel regions (30a), the light transmitting region surrounding the light shielding region in each of the sub-pixel regions (see Fig. 4);
a light extracting layer (40, Fig. 8), comprising a light extracting element (e.g., 421, Fig. 9) in each of the sub-pixel regions, the light extracting element being configured to provide light rays propagating toward a light shielding region of a sub-pixel region where the light extracting element is (see Figs. 8-9 and p. 8); and
a light transmitting layer (33 and 36) between the filter layer (34) and the light extracting layer (40), and configured to provide sub-pixel regions at a bright state (see Fig. 6b) with gratings distributed in a first plane and a second plane (see Figs. 5a-5b) so that the light rays provided by the light extracting element are diverged in the first plane and the second plane (it is considered that since the disclosed invention and the present invention have the same 
BOE fails to explicitly disclose the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the dark state.
However, Takeda discloses a display panel (see Fig. 2), comprising a light transmitting layer (20) configured to provide sub-pixel regions at a state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the state (see Fig. 2B).
BOE discloses propagating directions of light rays provided by the light extracting elements (421, Fig. 9) in the sub-pixel regions at the dark state (see Fig. 6a) are located in a center of each of the sub-pixel regions, and Takeda discloses the propagating directions of the light rays provided by the light extracting elements are also located in a center of each of the sub-pixel regions.  Thus, BOE in view of Takeda discloses the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the dark state.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting 

Regarding claim 2, BOE discloses wherein the light transmitting layer comprises:
a liquid crystal layer (33), and a first electrode group (upper 36) and a second electrode group (lower 36) on two sides of the liquid crystal layer, respectively; wherein
the first electrode group is on a side of the liquid crystal layer close to the filter layer (34) (see Figs. 2-3); and
the second electrode group is on a side of the liquid crystal layer close to the light extracting layer (40) (see Fig. 8);
the first electrode group is configured to form a liquid crystal grating in the first plane in the liquid crystal layer by an electric field generated by the first electrode group, so that the light rays provided by the light extracting element are diverged in the first plane (see Fig. 5b); and the second electrode group is configured to form a liquid crystal grating in the second plane in the liquid crystal layer by an electric field generated by the second electrode group, so that the light rays provided by the light extracting element are diverged in the second plane (see Fig. 5a).

Regarding claim 3, BOE discloses wherein the first electrode group comprises a first pixel electrode layer (361) and a first common electrode layer (362), and the second electrode group comprises a second pixel electrode layer (361) and a second common electrode layer (362); wherein
the first common electrode layer (362) is between the filter layer (34) and the first pixel electrode layer (361) (see Figs. 2-3);

the first pixel electrode layer (upper 361) comprises a plurality of first strip electrodes arranged along a first direction (X direction); the second pixel electrode layer (lower 361) comprises a plurality of second strip electrodes arranged along a second direction (Y direction); and each of the sub-pixel regions is provided with at least two of the first strip electrodes and at least two of the second strip electrodes, the first direction being parallel to the first plane, and the second direction being parallel to the second plane (see Figs. 2-3 and 5 and p. 6).

Regarding claim 6, BOE discloses wherein the first direction (X direction) and the second direction (Y direction) are perpendicular to each other (see Figs. 2-3 and 5 and p. 6).

Regarding claim 7, BOE discloses wherein each of the light transmitting region (342) comprises a color filter region (pp. 6-7), and the color filter region surrounds the light shielding region (341) in each of the sub-pixel regions (see Fig. 4); and
a projection area of the light extracting element (421) is not less than a sum of a projection area of the light shielding region (341) and a projection area of the color filter region (342) on a plane where the display panel is located (see Figs. 2, 3, 5, 6, 8 and 9).

Regarding claim 8, BOE in view of Takeda fails to explicitly disclose wherein the light shielding region is circular, and the color filter region is annular and concentric with the light shielding region.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light shielding region is circular, and the color filter region is annular and concentric with the light shielding region, to use an obvious substitute of a shape with no unexpected results.

Regarding claim 9, BOE discloses a display device (see Figs. 2-8), comprising a display panel which comprises:
a filter layer (34), comprising a light shielding region (341) and a light transmitting region (342) in each of sub-pixel regions (30a), the light transmitting region surrounding the light shielding region in each of the sub-pixel regions (see Fig. 4);
a light extracting layer (40, Fig. 8), comprising a light extracting element (e.g., 421, Fig. 9) in each of the sub-pixel regions, the light extracting element being configured to provide light rays propagating toward a light shielding region of a sub-pixel region where the light extracting element is (see Figs. 8-9 and p. 8); and
a light transmitting layer (33 and 36) between the filter layer (34) and the light extracting layer (40), and configured to provide sub-pixel regions at a bright state (see Fig. 6b) with gratings distributed in a first plane and a second plane (see Figs. 5a-5b) so that the light rays provided by the light extracting element are diverged in the first plane and the second plane (it is considered that since the disclosed invention and the present invention have the same configuration, the disclosed invention will also provide gratings and function the same as that 
BOE fails to explicitly disclose the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the dark state.
However, Takeda discloses a display device (see Fig. 2), comprising a light transmitting layer (20) configured to provide sub-pixel regions at a state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the state (see Fig. 2B).
BOE discloses propagating directions of light rays provided by the light extracting elements (421, Fig. 9) in the sub-pixel regions at the dark state (see Fig. 6a) are located in a center of each of the sub-pixel regions, and Takeda discloses the propagating directions of the light rays provided by the light extracting elements are also located in a center of each of the sub-pixel regions.  Thus, BOE in view of Takeda discloses the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the dark state.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting 

Regarding claim 10, BOE discloses wherein the light transmitting layer comprises:
a liquid crystal layer (33), and a first electrode group (upper 36) and a second electrode group (lower 36) on two sides of the liquid crystal layer, respectively; wherein
the first electrode group is on a side of the liquid crystal layer close to the filter layer (34) (see Figs. 2-3); and
the second electrode group is on a side of the liquid crystal layer close to the light extracting layer (40) (see Fig. 8);
the first electrode group is configured to form a liquid crystal grating in the first plane in the liquid crystal layer by an electric field generated by the first electrode group, so that the light rays provided by the light extracting element are diverged in the first plane (see Fig. 5b); and the second electrode group is configured to form a liquid crystal grating in the second plane in the liquid crystal layer by an electric field generated by the second electrode group, so that the light rays provided by the light extracting element are diverged in the second plane (see Fig. 5a).

Regarding claim 11, BOE discloses wherein the first electrode group comprises a first pixel electrode layer (361) and a first common electrode layer (362), and the second electrode group comprises a second pixel electrode layer (361) and a second common electrode layer (362); wherein
the first common electrode layer (362) is between the filter layer (34) and the first pixel electrode layer (361) (see Figs. 2-3);

the first pixel electrode layer (upper 361) comprises a plurality of first strip electrodes arranged along a first direction (X direction); the second pixel electrode layer (lower 361) comprises a plurality of second strip electrodes arranged along a second direction (Y direction); and each of the sub-pixel regions is provided with at least two of the first strip electrodes and at least two of the second strip electrodes, the first direction being parallel to the first plane, and the second direction being parallel to the second plane (see Figs. 2-3 and 5 and p. 6).

Regarding claim 12, BOE discloses:
a driving circuit (p. 5), configured to: provide a first data voltage to each of first strip electrodes (upper 361) in sub-pixel regions at the bright state to form a liquid crystal grating in the first plane in the liquid crystal layer, so that the light rays provided by the light extracting elements are diverged in the first plane (see Fig. 5b), and
provide a second data voltage to each of second strip electrodes (lower 361) in sub-pixel regions at the bright state to form a liquid crystal grating in the second plane in the liquid crystal layer, so that the light rays provided by the light extracting elements are diverged in the second plane (see Fig. 5a).

Regarding claim 13, BOE discloses wherein the driving circuit is further configured to provide a common voltage to each of first strip electrodes and second strip electrodes in sub-pixel regions at the dark state, so that the light rays provided by the light extracting element 

Regarding claim 15, BOE discloses a driving method of a display panel (see Figs. 2-8), wherein the display panel comprises: a filter layer (34), comprising a light shielding region (341) and a light transmitting region (342) in each of sub-pixel regions (30a), the light transmitting region surrounding the light shielding region in each of the sub-pixel regions (see Fig. 4); a light extracting layer (40, Fig. 8), comprising a light extracting element (e.g., 421, Fig. 9) in each of the sub-pixel regions, the light extracting element being configured to provide light rays propagating toward a light shielding region of a sub-pixel region where the light extracting element is (see Figs. 8-9 and p. 8); and a light transmitting layer (33 and 36) between the filter layer (34) and the light extracting layer (40), and configured to provide sub-pixel regions at a bright state (see Fig. 6b) gratings distributed in a first plane and a second plane (see Figs. 5a-5b) so that the light rays provided by the light extracting element are diverged in the first plane and the second plane (it is considered that since the disclosed invention and the present invention have the same configuration, the disclosed invention will also provide gratings and function the same as that claimed); wherein the first plane and the second plane are intersected with each other and perpendicular to a light emitting surface of the display panel (see Figs. 5a-5b and p. 6); wherein
the light transmitting layer comprises: a liquid crystal layer (33), and a first electrode group (upper 36) and a second electrode group (lower 36) on two sides of the liquid crystal layer, respectively; wherein the first electrode group is on a side of the liquid crystal layer close to the filter layer (34) (see Figs. 2-3); and the second electrode group is on a side of the liquid crystal 
the first electrode group comprises a first pixel electrode layer (361) and a first common electrode layer (362), and the second electrode group comprises a second pixel electrode layer (361) and a second common electrode layer (362); wherein the first common electrode layer (362) is between the filter layer (34) and the first pixel electrode layer (361) (see Figs. 2-3); the second common electrode layer (362) is between the second pixel electrode layer (361) and the light extracting layer (40) (see Fig. 8); and the first pixel electrode layer (upper 361) comprises a plurality of first strip electrodes arranged along a first direction (X direction); the second pixel electrode layer (lower 361) comprises a plurality of second strip electrodes arranged along a second direction (Y direction); and each of the sub-pixel regions is provided with at least two of the first strip electrodes and at least two of the second strip electrodes, the first direction being parallel to the first plane, and the second direction being parallel to the second plane (see Figs. 2-3 and 5 and p. 6);
and the method comprises:
providing a first data voltage to each of the first strip electrodes (upper 361) in sub-pixel regions at the bright state to form a liquid crystal grating in the first plane in the liquid crystal 
providing a second data voltage to each of the second strip electrodes (lower 361) in sub-pixel regions at the bright state to form a liquid crystal grating in the second plane in the liquid crystal layer, so that the light rays provided by the light extracting elements are diverged in the second plane (see Fig. 5a and p. 5).
BOE fails to explicitly disclose the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the dark state.
However, Takeda discloses a driving method of a display panel (see Fig. 2), comprising a light transmitting layer (20) configured to provide sub-pixel regions at a state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the state (see Fig. 2B).
BOE discloses propagating directions of light rays provided by the light extracting elements (421, Fig. 9) in the sub-pixel regions at the dark state (see Fig. 6a) are located in a center of each of the sub-pixel regions, and Takeda discloses the propagating directions of the light rays provided by the light extracting elements are also located in a center of each of the sub-pixel regions.  Thus, BOE in view of Takeda discloses the light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the dark state.


Regarding claim 16, BOE discloses providing a common voltage to each of first strip electrodes and second strip electrodes in sub-pixel regions at the dark state, so that the light rays provided by the light extracting element penetrate the liquid crystal layer and reach the light shielding regions in the sub-pixel regions at the dark state (see Fig. 6a and pp. 5 and 8).

Claims 4, 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BOE Technology Group Co., Ltd. (CN 106526942) in view of Takeda et al. (US 5,926,244), as applied to claims 3, 12 and 15 above, and further in view of Jen et al. (US 8,982,308), of record, hereinafter “Jen”.

Regarding claim 4, BOE fails to explicitly disclose wherein the first pixel electrode layer further comprises a block electrode in each of the sub-pixel regions, respectively; an orthographic projection of the block electrode on a plane where the display panel is at least partially overlaps with an orthographic projection of the light shielding region of the filter layer on the plane where the display panel is located; and the display panel further comprises a 
However, Takeda discloses a block electrode (12) in each of the sub-pixel regions, respectively; and
the display panel further comprises a plurality of signal lines, the block electrode being connected to a signal line in each of the sub-pixel regions (col. 8, lines 17-31).
Further Jen discloses a display panel (see Figs. 1-13), wherein the first pixel electrode layer (16) further comprises a block electrode (162) in each of the sub-pixel regions (see Figs. 1-13), respectively;
an orthographic projection of the block electrode (162) on a plane where the display panel is (see Fig. 1-13); and
the display panel further comprises a plurality of signal lines (e.g., 124, 164), any one of the at least two first strip electrodes (e.g., 122 or 164) and the block electrode (162) being respectively connected to different signal lines in each of the sub-pixel regions (col. 5, line 59 – col. 6, line 55).
BOE discloses an orthographic projection of the light shielding region (341) of the filter layer on a plane where the display panel is located is located at a center of the formed liquid crystal lens (see Fig. 6b), and Jen discloses an orthographic projection of the block electrode (162) on the plane where the display panel is located is also located at a center of the formed liquid crystal lens (see Figs. 5b, 8, 11b and 11d).  Thus, BOE in view of Jen discloses an orthographic projection of the block electrode on a plane where the display panel is at least partially overlaps with an orthographic projection of the light shielding region of the filter layer on the plane where the display panel is located.


Regarding claim 5, BOE fails to explicitly disclose wherein the block electrode is configured to deflect, in sub-pixel regions at the dark state, a long axis of a liquid crystal in the liquid crystal layer toward the light shielding region by an electric field generated by the block electrode.
However, Takeda discloses wherein the block electrode (12) is configured to deflect, in sub-pixel regions at the state, a long axis of a liquid crystal in the liquid crystal layer (20) by an electric field generated by the block electrode (see Fig. 2B and col. 8, lines 17-31).
Further, Jen discloses wherein the block electrode (162) is configured to deflect, in sub-pixel regions at the dark state, a long axis of a liquid crystal in the liquid crystal layer (24, Fig. 1) by an electric field generated by the block electrode (see Figs. 5b, 8, 11b and 11d).
BOE discloses the light shielding region (341) is located at a center of the formed liquid crystal lens (see Fig. 6b), and Takeda and Jen disclose the block electrode (12 and 162, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the block electrode is configured to deflect, in sub-pixel regions at the dark state, a long axis of a liquid crystal in the liquid crystal layer toward the light shielding region by an electric field generated by the block electrode, as in Takeda and Jen, into the display panel of BOE to effectively form the liquid crystal lens and control the bright and dark states.

Regarding claims 14 and 17, BOE fails to explicitly disclose wherein the first pixel electrode layer further comprises a block electrode in each of the sub-pixel regions, respectively, and an orthographic projection of the block electrode on a plane where the display panel is at least partially overlaps with an orthographic projection of the light shielding region of the filter layer on the plane where the display panel is located; and the driving circuit is further configured to provide a third data voltage to block electrodes in sub-pixel regions at the dark state, so that liquid crystal molecules in the liquid crystal layer are deflected toward an orientation in which a long axis is parallel to a propagating direction of light rays provided by the light extracting element in the sub-pixel regions at the dark state.
However, Takeda discloses a block electrode (12) in each of the sub-pixel regions, respectively; and the driving circuit is further configured to provide a third data voltage to block electrodes in sub-pixel regions at the state, so that liquid crystal molecules in the liquid crystal 
Further, Jen discloses a display panel and a driving method (see Figs. 1-13), wherein the first pixel electrode layer (16) further comprises a block electrode (162) in each of the sub-pixel regions (see Figs. 1-13), respectively; an orthographic projection of the block electrode (162) on a plane where the display panel is (see Fig. 1-13); and
the driving circuit is further configured to provide a third data voltage to block electrodes (162) in sub-pixel regions at a dark state, so that liquid crystal molecules in the liquid crystal layer (24, Fig. 1) of the sub-pixel region are deflected (see Figs. 5b, 8, 11b and 11d).
BOE discloses an orthographic projection of the light shielding region (341) of the filter layer on a plane where the display panel is located is located at a center of the formed liquid crystal lens (see Fig. 6b), and Jen discloses an orthographic projection of the block electrode (162) on the plane where the display panel is located is also located at a center of the formed liquid crystal lens (see Figs. 5b, 8, 11b and 11d).  Thus, BOE in view of Jen discloses an orthographic projection of the block electrode on a plane where the display panel is at least partially overlaps with an orthographic projection of the light shielding region of the filter layer on the plane where the display panel is located.  BOE further discloses a long axis of liquid crystal molecules (33) is parallel to a propagating direction of light rays provided by the light extracting element (40) (see Figs. 5-6 and p. 8), and Jen discloses the same orientation upon deflection (see Figs. 5b, 8, 11b and 11d).  Thus, BOE in view of Jen discloses liquid crystal molecules in the liquid crystal layer of the sub-pixel region are deflected toward an orientation in which a long axis is parallel to a propagating direction of light rays provided by the light extracting element.
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOE Technology Group Co., Ltd. (CN 106526942) in view of Takeda et al. (US 5,926,244), as applied to claims 1, 9 and 15 above, and further in view of Ferrini et al. (US 2018/0031752), hereinafter “Ferrini”.

Regarding claims 18-20, BOE in view of Takeda discloses the limitations of claims 1, 9 and 15 above, but fails to explicitly disclose wherein the light extracting element comprises a concentric annular grating on a light emitting surface of a light guiding plate.
However, Ferrini discloses a display panel, device and method (see Figs. 1-7), wherein a light extracting element (40) comprises a concentric annular grating on a light emitting surface of a light guiding plate (20) (see Fig. 5c and para. [0116]).
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on solely the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Therefore, the new ground of rejection under 35 U.S.C. 103 over BOE in view of Takeda is considered appropriate in accordance with the amendments to the claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896